Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Marnfeldt (US 2015/0196765) describes circuitry for a medical device, comprising: a rechargeable battery; a first register configured to store a shutdown time at which therapeutic operation of the medical device will be suspended; control circuitry configured to configured to implement an algorithm, wherein the algorithm is configured to: forecast an end of life of the medical device using at least a first estimated capacity of the battery; determine that the shut down time has been reached; continue therapeutic operation of the medical device if the forecasted end of life is greater than the shut down time; and suspend therapeutic operation of the medical device if the determined end of life is not greater than the shut down time.

	YONEMOTO (US 2018/0358663 A1) describes a battery management device comprising: a divergence amount calculation unit that: calculates a divergence amount between a life target value or a degradation amount target value of a secondary battery, and a life prediction value or a degradation amount prediction value according to use history of the secondary battery in an arbitrary period from past to present; and a limit value change unit that changes a charge/discharge limit value for controlling degradation of the secondary battery based on the divergence amount calculated by the divergence amount calculation unit, wherein the limit value change unit includes a first limit value calculation unit that calculates a first limit value set, obtained by combining the charge/discharge limit values, respectively, for a plurality of types of control parameters each of which changes in correlation with each other, based on the divergence amount, wherein the limit value change unit further comprises: a second limit value calculation unit that calculates a second limit value set, different from the first limit value set and obtained by combining the charge/discharge limit values for each of the plurality of types of control parameters, based on the divergence amount; and the selection circuit that selects the charge/discharge limit value included in either the first limit value set or the second limit value set for each of the plurality of types of control parameters, a first limit parameter and a second limit parameter each of which is configured to determine weighting for each of the plurality of types of control parameters are input to the limit value change unit, the first limit value calculation unit calculates the first limit value set based on the divergence amount and the input first limit parameter, and the second limit value calculation unit calculates the second limit value set based on the divergence amount and the input second limit parameter.

	Frisch (US 8719195 B2) describes A system and methods for battery health diagnostics are disclosed. At least one battery property of a battery is measured in real-time to provide measured data, and at least one measurement time at which the measured data is measured is tracked. A battery history model is developed by employing the measured data and the measurement time, and a future state of the battery is estimated based on the battery history model along with original equipment manufacturer (OEM) specifications of a battery parameter or characteristic using adaptive logic that employs change rules or other methodologies to adjust and adapt battery characteristics for future state and resultant prognostics. Embodiments of the disclosure provide a small, low cost and low energy system with onboard memory for battery operational history tracking and modeling. For example, data such as charge, discharge, dates, times, or other data, can be tracked and modeled. The data may be used to perform a preventative maintenance action. This allows for various types of maintenance actions comprising more exhaustive diagnostics to be done during routine maintenance where information is offloaded and diagnosed as part of, for example, fleet maintenance. In this manner, an intelligent database can be created by a maintenance crew using data to profile battery life and performance, as well as a charging system response. By using the battery health diagnostics system described herein, an over reactive or under active charging system, as well as an unhealthy cell within a secondary battery, can be tagged for early maintenance creating further savings through unscheduled maintenance. Battery health and prognostics as well as battery optimal operation/anomaly-safe characteristics such as over current, over temperature or deep discharge can be used for battery maintenance. In an embodiment, a method for battery health diagnostics measures at least one battery property of a battery in real-time to provide measured data, and tracks at least one measurement time at which the measured data is measured. The method further provides a battery history model by adaptively modeling the measured data and the measurement time, and estimates a future state of the battery based on the battery history model. In another embodiment, a battery adaptive learning management system comprises measurement logic, adaptive logic, and prediction logic. The measurement logic measures at least one battery property of a battery in real-time to provide measured data, and tracks at least one measurement time at which the measured data is measured. The adaptive logic provides a battery history model by adaptively modeling the measured data and the at least one measurement time. The prediction logic estimates a future state of the battery based on the battery history model.

	Frost, (US 2017/0343613 A1) describes a method for estimating battery power capability in a torque-generating system having a battery pack with a plurality of battery cells, the method comprising: calculating a voltage spread via a controller as a difference between an average and a minimum cell voltage of the battery pack; increasing a calibrated voltage control limit by an offset that is based on a magnitude of the voltage spread when the minimum cell voltage is less than the calibrated voltage control limit; recording the offset in a memory location of the controller that is referenced by operating conditions of the battery pack; estimating a power capability of the battery pack, using the recorded offset, when the battery pack is operating under conditions that are the same as the operating conditions; and executing, via the controller, a control action of the torque-generating system using the estimated power capability.

	Katsuki (US 10170924 B2) describes a computer readable storage medium comprising a computer readable program for controlling a battery, wherein the computer readable program when executed on a computer causes the computer to perform the steps of: generating a battery capacity prediction model that characterizes a battery capacity decay rate; predicting future battery capacity for a battery under control based on the battery capacity prediction model and a present value of the battery capacity; and controlling one or more operational parameters of the battery under control based on the predicted future battery capacity.

	Landolsi, (US 10672199 B2) describes a method for a vehicle system of a vehicle, comprising: recursively predicting a state of degradation of a vehicle battery by updating a previously estimated state of degradation of the vehicle battery, the updating based on a sensed vehicle operating parameter from a vehicle sensor, a based on change in battery resistance and capacitance from initial values estimated at a time of installation in the vehicle system, over a duration of vehicle travel, and further based on a distance travelled by the vehicle over the duration, the battery resistance and capacitance derived from a sensed battery current or voltage; and converting the predicted state of degradation into an estimate of time or duration remaining before the battery needs to be serviced for display of the estimate to a vehicle operator on a vehicle display, the converting based on each of past driving history data and predicted future driving.
	
	Katsuki (US 9800073 B2) describes a battery controller, comprising: a processor configured to train parameters for a battery capacity prediction model based on usage pattern information that correlates usage of similar batteries with capacity information for the respective similar batteries, wherein the model characterizes a capacity decay rate in accordance with a present value of the battery capacity, and further configured to predict future battery capacity for a battery under control based on the battery capacity prediction model and a present value of the battery capacity; and a battery interface configured to control one or more operational parameters of the battery under control based on the predicted future battery capacity to extend the battery's usable lifetime.
	
Allowable Subject Matter
2.	Claims 1-8 and 11 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 1 and 11 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a secondary battery management device connected with electronic equipment via a communication network, the electronic equipment using a secondary battery as a driving power supply, the secondary battery management device comprising:
wherein the degradation estimating unit refers to the degradation level of the performance and the use history of each of a plurality of secondary batteries, and estimates a degradation level of a secondary battery used by first electronic equipment at a predetermined future time point on the basis of use history of the first electronic equipment. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 2-8 are allowed due to their dependency on claim 1.

Regarding claim 11:
The primary reason for the allowance of claim 11 is the inclusion of a secondary battery management program causing a computer to implement: a function of estimating a degradation level of the secondary battery at a predetermined future time point on the basis of the degradation level of the performance of the secondary battery and the use history. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s note: Current claims: the preamble seems is limiting because it recited essential structure of the invention or necessary to give meaning to the claim ( RIM v. NTP).
Contact information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
August 1, 2022